Citation Nr: 1026170	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  08-30 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic disorder 
(PTSD), evaluated as 30 percent disabling prior to January 30, 
2009, and rated 50 percent disabling thereafter.

2.  Entitlement to an increased rating for status post left 
ankle/foot injury, rated 0 (zero) percent prior to January 18, 
2008, and rated 10 percent thereafter. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The Veteran served on active duty from April 1969 to October 
1970.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a September 2007 rating decision by the Regional Office (RO) of 
the Department of Veterans Affairs (VA) in Roanoke, Virginia, 
which-in pertinent part, granted service connection and assigned 
an initial evaluation of 30 percent for the PTSD and an initial 
noncompensable evaluation for the left ankle/foot, both effective 
July 2006.  

An RO decision review officer, in a June 2009 rating decision, 
granted an increased rating from 30 to 50 percent for the PTSD, 
effective January 30, 2009, and a compensable evaluation of 10 
percent for the left ankle/foot injury residuals, effective 
January 18, 2008.  

An October 2008 RO letter informed the Veteran that the formal 
hearing he requested was scheduled for February 12, 2009.  He 
then informed the RO in February 2009 that he no longer desired a 
RO hearing.

The September 2007 rating decision also denied service connection 
for a bilateral hearing loss, and the Veteran also perfected an 
appeal of that determination.  See 38 C.F.R. § 20.200 (2009).  
The decision review officer, in the June 2009 rating decision, 
granted service connection with an initial noncompensable 
evaluation, effective July 2006.  There is no evidence the 
Veteran appealed either the initial rating or effective date 
assigned.  Thus, that claim is not before the Board and will not 
be discussed in the decision below.  Id.; see also Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In his August 2009 response to a July 2009 letter informing him 
of the June 2009 rating decision increasing the ratings for PTSD 
and the left ankle/foot injury (received in September 2009), the 
Veteran stated, "I accept the compensation ratings.  However, I 
have filed for 100% unemployability on these issues."  The 
issue of a total rating based on individual 
unemployability (TDIU) has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  On September 10, 2009, prior to the promulgation of a 
decision in the appeal, the Veteran's request for withdrawal of 
the appeal with regard to the issue of an increased rating for 
PTSD was received.

2.  On September 10, 2009, prior to the promulgation of a 
decision in the appeal, the Veteran's request for withdrawal of 
the appeal with regard to the issue of an increased rating for 
status post left ankle/foot injury was received.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the 
Veteran, with regard to his request for an increased rating for 
PTSD, have been met. 38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The criteria for withdrawal of a substantive appeal by the 
Veteran, with regard to his request for an increased rating for 
status post left ankle/foot injury, have been met. 38 U.S.C.A. § 
7105(d)(5) (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appellant may withdraw an appeal in writing or on the record 
at a hearing on appeal at any time before the Board promulgates a 
final decision.  38 C.F.R. § 20.204.  When an appellant does so, 
the withdrawal effectively creates a situation where there no 
longer exists any allegation of error of fact or law.  
Consequently, in such an instance, the Board does not have 
jurisdiction to review the appeal, and the appropriate action by 
the Board is dismissal.  38 U.S.C.A. §§ 7104, 7105(d).

In a statement received by the Board on September 10, 2009, the 
appellant expressed his satisfaction with the compensation 
ratings, and indicated that he wished to withdraw his appeal with 
respect to the issues of entitlement to an increased rating for 
PTSD and an increased rating for status post left ankle/foot 
injury.  This is certainly permissible under the Board's rules of 
practice.  See 38 C.F.R. § 20.204.  Given the appellant's clear 
intent to withdraw his appeal in these matters, further action by 
the Board in the matter would not be appropriate. 38 U.S.C.A. § 
7105.


ORDER

The appeal on the issue of entitlement to an increased rating for 
posttraumatic disorder (PTSD), evaluated as 30 percent disabling 
prior to January 30, 2009, and rated 50 percent disabling 
thereafter, is dismissed.

The appeal on the issue of entitlement to an increased rating for 
status post left ankle/foot injury, evaluated as 0 percent 
disabling prior to January18, 2008, and rated 10 percent 
disabling thereafter, is dismissed.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


